             Case 3:17-cv-02979-VC Document 158 Filed 11/20/18 Page 1 of 3



1    ROBERTA STEELE, SBN 188198 (CA)                JEFFREY D. WILSON (PRO HAC VICE)
     MARCIA L. MITCHELL, SBN 18122 (WA)             EDDIE WOODWORTH (PRO HAC VICE)
2
     AMI SANGHVI, SBN 4407672 (NY)                  YOUNG BASILE HANLON &
3    U.S. EQUAL EMPLOYMENT                          MACFARLANE, PC
     OPPORTUNITY                                    3001 W. Big Beaver Road, Suite 624
4    COMMISSION                                     Troy, MI 48084
     San Francisco District Office                  Telephone No. (248) 649-3333
5
     The Phillip Burton Federal Building            wilson@youngbasile.com
6    450 Golden Gate Avenue, 5 West                 woodworth@youngbasile.com
     P.O. Box 36025
7    San Francisco, CA 94102                        Attorneys for Defendant IXL Learning, Inc.
     Telephone No. (415) 522-3071
8
     ami.sanghvi@eeoc.gov
9
     Attorneys for Plaintiff EEOC
10
     DAVID MAREK, SBN 290686
11
     THE MAREK LAW FIRM, INC.
12   228 Hamilton Avenue
     Palo Alto, California 94301
13   Telephone No. (917) 721-5042
     david@marekfirm.com
14

15   Attorney for Plaintiff-Intervenor

16                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
17

18   U.S. EQUAL EMPLOYMENT                            Case No.: 3:17-cv-02979-VC
     OPPORTUNITY COMMISSION,
19
                    Plaintiff,
20
            and                                       POST-TRIAL JOINT CASE
21                                                    MANAGEMENT STATEMENT
     ADRIAN SCOTT DUANE,
22                                                    Date: November 27, 2018
                    Plaintiff-Intervenor,             Time: 1:30 PM
23
            vs.                                       Judge: Honorable Vince Chhabria
24
     IXL LEARNING, INC.,
25
                    Defendant.
26

27
           The parties to the above-entitled action jointly submit this JOINT CASE
28
     MANAGEMENT STATEMENT pursuant to this Court’s Text Order dated November 6, 2018

     JOINT CASE MANAGEMENT STATEMENT                   1                     17-CV-02979-VC
               Case 3:17-cv-02979-VC Document 158 Filed 11/20/18 Page 2 of 3



1
     (ECF No. 152) and Civil Local Rule 16-10(d).
2
        1. FACTS/PROCEDURAL STATUS
3
            Plaintiff EEOC and Plaintiff-Intervenor Adrian Scott Duane brought a retaliation claim
4
     under Title VII and the ADA against Defendant IXL Learning, Inc. The claims were tried to a
5
     jury. The jury returned a defense verdict on October 29, 2018. This Court noticed a further Case
6
     Management Conference for November 27, 2018 and ordered that the parties file this Case
7
     Management Statement by November 20, 2018. (ECF No. 152). On November 20, 2018,
8

9
     Defendant requested to appear at the Case Management Conference by telephone, per ¶ 18 of

10   Judge Chhabria’s Civil Standing Order.

11      2. MOTIONS

12          Defendant filed a Bill of Costs on November 13, 2018. Plaintiffs’ objections are due by

13   November 27, 2018. (ECF No. 155)

14          The plaintiffs continue to evaluate whether to pursue a motion for a new trial pursuant to
15   Fed. R. Civ. P. 59(a) and/or whether they intend to appeal the jury verdict.
16

17   DATED: November 20, 2018                     US EQUAL EMPLOYMENT OPPORTUNITY
                                                  COMMISSION
18
                                                  By:      /s/ Ami Sanghvi
19                                                        AMI SANGHVI
20
     DATED: November 20, 2018                     THE MAREK LAW FIRM, INC.
21
                                                  By:      /s/ David Marek
22
                                                          DAVID MAREK
23

24   DATED: November 20, 2018                     YOUNG BASILE HANLON & MACFARLANE

25                                                By:      /s/ Jeffrey D. Wilson
                                                          JEFFREY D. WILSON
26

27

28



     JOINT CASE MANAGEMENT STATEMENT                      2                         17-CV-02979-VC
              Case 3:17-cv-02979-VC Document 158 Filed 11/20/18 Page 3 of 3



1
                               LOCAL RULE 5-1(i)(3) ATTESTATION
2

3          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

4    document has been obtained from David Marek and Jeffrey Wilson.
5

6
     Date: November 20, 2018                                      /s/ Ami Sanghvi
7                                                                 AMI SANGHVI
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT CASE MANAGEMENT STATEMENT                      3                      17-CV-02979-VC
